[J-48-2017]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

    SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


IN RE: TRUST UNDER DEED OF DAVID               :   No. 97 MAP 2016
P. KULIG DATED JANUARY 12, 2001                :
                                               :   Appeal from the Order of the Superior
                                               :   Court at No. 2891 EDA 2014, dated
APPEAL OF: CARRIE C. BUDKE AND                 :   December 24, 2015, Reconsideration
JAMES H. KULIG                                 :   Denied February 23, 2016, Affirming the
                                               :   Decree of the Court of Common Pleas
                                               :   of Bucks County, Orphans’ Court
                                               :   Division, at No. 2013-0170 dated
                                               :   September 12, 2014.
                                               :
                                               :   ARGUED: May 10, 2017


                                         OPINION


JUSTICE WECHT                                            DECIDED: December 19, 2017

       This Commonwealth has a “long existing public policy . . . to protect the rights of

[a surviving spouse]” against total disinheritance by his or her deceased spouse. In re

Pengelly’s Estate, 97 A.2d 844, 849 (Pa. 1953).1          For centuries, the common law

1
        See, e.g., In re Schwartz’ Estate, 295 A.2d 600, 602 (Pa. 1972) (observing that
Pennsylvania common law and statutory law have sought “to prevent a husband from
indirectly disinheriting his wife through an inter vivos transfer while retaining control over
the use and enjoyment of the property during his lifetime”); see also Alan Newman,
Incorporating the Partnership Theory of Marriage into Elective Share Law: The
Approximation System of the Uniform Probate Code and the Deferred-Community-
Property Alternative, 49 EMORY L.J. 487, 493 n.29 (2000) (noting that, “[t]raditionally, the
policies underlying the prohibition of one spouse’s disinheriting the other were to ensure
a means of support for a surviving spouse who might otherwise become a ward of the
state,” but opining that the modern Uniform Probate Code has adopted a model aimed
more at ensuring that a spouse, as marital partner, obtains “a fair share of property they
helped to accumulate during the marriage”).
prevented such disinheritances under the doctrine of dower and curtesy, which

established for surviving spouses threshold entitlements to their deceased spouse’s

property.2 Pennsylvania’s Probate, Estates and Fiduciaries Code (“PEF Code” or “the

Code”)3 includes two provisions designed to protect against negligent omission of a

spouse from a will or disinheritance by other means. First, if the parties marry after the

operative will has been executed, Subsection 2507(3) of the Code entitles the excluded

spouse (referred to as a “pretermitted spouse”4) to take the share of the estate to which

she5 would have been entitled had the decedent died intestate, i.e., without a will. See

20 Pa.C.S. § 2507(3).     Second, Section 2203 confers upon any surviving spouse,


2
        An in-depth review of this history would exceed the scope of this Opinion.
However, there is an extensive body of literature on that history. See, e.g., Terry L.
Turnipseed, Community Property v. The Elective Share, 72 LA. L. REV. 161, 163-69
(2011). Professor Turnipseed suggests that principles resembling dower and curtesy
can be traced back over 4,000 years to the Code of Hammurabi. See Terry L.
Turnipseed, Why Shouldn’t I Be Allowed to Leave My Property to Whomever I Choose
at my Death (or How I Learned to Stop Worrying and Start Loving the French),
44 BRANDEIS L.J. 737, 742 n.33 (2006) (discussing provisions pertaining to the
inheritance of land as between son and wife based upon the ability to maintain it in
service of feudal obligations while the husband is away serving the King in war); cf.
Janet Loengard, Interpretation and Re-interpretation of a Clause: Magna Carta and the
Widow’s Quarantine, 25 W M. & MARY BILL OF RTS. J. 403 (2016) (examining the
relationship between the common-law doctrine of quarantine, which protected a widow’s
right to remain in the marital residence for a period of time pending assignment of her
dower).
3
      Act of June 30, 1972, P.L. 508, No. 164 (codified as amended 20 Pa.C.S.
§§ 101, et seq.).
4
       “A child or spouse who has been omitted from a will, as when a testator makes a
will naming his or her two children and then, sometime later, has two more children who
are not mentioned in the will.” Heir, pretermitted heir, BLACK’S LAW DICTIONARY 841
(10th ed. 2014).
5
      Code provisions, of course, apply equally without regard to sex or gender of any
spouse whom they affect. Throughout this Opinion, we use the female pronoun as a
convenience, reflecting the sex of the surviving spouse in this case.



                                     [J-48-2017] - 2
including but not limited to a pretermitted spouse, a “right of election,” which entitles her

to take a one-third share of specified categories of property, including the probate estate

as well as assets nominally transferred during the decedent’s lifetime (inter vivos) as to

which he retained control to dispose of as he pleased at the time of his death.

See 20 Pa.C.S. § 2203. The total amount of the elective share is reduced by other

property and assets she obtained from the decedent by other means. See 20 Pa.C.S.

§ 2204.

       In today’s case, we consider for the first time the effect of 20 Pa.C.S. § 7710.2,

enacted in 2006, upon the scope of the assets used to calculate the pretermitted

spousal share. Section 7710.2 provides that the rules of construction that apply to the

provisions of testamentary trusts also apply to the provisions of inter vivos trusts.6 For

the reasons that follow, we reverse the Superior Court’s determination that the

revocable inter vivos trust at issue should have been included in David Kulig’s estate for

purposes of discerning the pretermitted spouse’s statutory entitlement under

Section 2507.

       On January 12, 2001, while married to Joanne Kulig (“Joanne”), David Kulig

(“Decedent”) executed a revocable trust (the “Trust”) naming himself as trustee. The

named beneficiaries of the Trust upon Decedent’s death were his then-wife Joanne, and

the children born to Decedent and Joanne.           Pursuant to the terms of the Trust,

Decedent had the prerogative to receive any portion of the trust income during his



6
       See 20 Pa.C.S. § 7710.2 (“The rules of construction that apply in this
Commonwealth to the provisions of testamentary trusts also apply as appropriate to the
provisions of inter vivos trusts.”).



                                      [J-48-2017] - 3
lifetime, to draw any amount of the trust principal for his own welfare, comfort, and

support, and to terminate the Trust.

       Joanne died on August 15, 2010. On December 13, 2010, Decedent prepared a

Last Will and Testament.       Approximately one year later, on December 30, 2011,

Decedent married Mary Jo Kulig (“Wife”), Appellee herein. Since the will had been

executed before his second marriage, it made no provision for Wife. Nor did the will

include any indication that Decedent had contemplated remarriage when he executed it.

       On February 3, 2012, barely one month after marrying Wife, Decedent died,

survived by Wife and by his children, Carrie C. Budke and James H. Kulig (collectively

“Children”), Appellants herein.     By the terms of the Trust, if Joanne predeceased

Decedent, the balance of the Trust corpus was to be divided and distributed to Children

according to the Trust’s terms.      Upon Decedent’s death, the Trust had a value of

$3,257,184.74. As of June 14, 2012, Decedent’s probate estate (excluding the Trust)

was valued at $2,106,417.26. As well, Wife undisputedly was entitled upon Decedent’s

death to an ERISA benefit plan worth at least $1,500,000.

       The parties stipulated that Wife, a pretermitted spouse under Pennsylvania law,

is entitled to receive the same share of Decedent’s estate to which she would have

been entitled had he died intestate, see 20 Pa.C.S. § 2507(3),7 i.e., one half of the




7
       “If the testator marries after making a will, the surviving spouse shall receive the
share of the estate to which [s]he would have been entitled had the testator died
intestate, unless the will shall give [her] a greater share or unless it appears from the will
that the will was made in contemplation of marriage to the surviving spouse.”
20 Pa.C.S. § 2507(3).



                                       [J-48-2017] - 4
intestate estate,8 as defined by Chapter 21 of the PEF Code. In providing that “the

surviving spouse shall receive the share of the estate to which [s]he would have been

entitled had the testator died intestate,” Subsection 2507(3) incorporates by reference

Subsection 2101(a). Subsection 2101(a) defines the intestate estate as “[a]ll or any part

of the estate of a decedent not effectively disposed of by will or otherwise.” 20 Pa.C.S.

§ 2101(a) (emphasis added).

       The parties disputed whether the Trust may be considered part of the intestate

estate for purposes of calculating the pretermitted spousal share or is instead available

to Wife only in the event that she chooses to claim her elective share pursuant to

Section 2203 of the Code, which expressly includes in the elective share “[p]roperty

conveyed by the decedent during his lifetime to the extent that the decedent at the time

of his death had a power to revoke the conveyance or to consume, invade or dispose of

the principal for his own benefit.” 20 Pa.C.S. § 2203(a)(3). In the former case, Wife

would receive one half of the intestate estate and one half of the Trust corpus, with no

deductions. In the latter case, Wife would have access to the Trust only by spousal

election, pursuant to which she would receive one third of the probate estate and one

third of the Trust corpus, subject to certain charges against the gross elective share.

See 20 Pa.C.S. § 2204(c). According to the parties, if Wife prevails, she would take

approximately $1.5 million more than she would if Children’s view is correct.9


8
       In relevant part, Subsection 2102(4) defines the intestate share for purposes of
Subsection 2507(3) as follows: “If there are surviving issue of the decedent one or
more of whom are not the issue of the surviving spouse, one-half of the intestate
estate.” 20 Pa.C.S. § 2102(4).
9
       Children note that, if their view prevails, which undisputedly is consistent with the
law at least until 2006, Wife may opt to take $2,287,867.33 (the elective share, offset by
(continued…)

                                      [J-48-2017] - 5
       Children filed a petition for declaratory judgment10 before the Orphans’ Division of

the Bucks County Court of Common Pleas (hereinafter the “Orphans’ Court”), seeking a

declaration that the Trust was excluded from Wife’s pretermitted spousal share. It is the

“effectively disposed of . . . otherwise” in Subsection 2101(a)’s definition of the intestate

estate that Children argue excludes revocable trusts from the intestate estate:

       Assets that pass outside a decedent’s probate estate, such as by the
       terms of a funded inter vivos trust (whether revocable or irrevocable), by
       operation of law (e.g., jointly owned assets, “payable on death” accounts,
       “in trust for” accounts) or by beneficiary designation (e.g., life insurance,
       IRAs), are not subject to the intestacy statutes because such assets are
       “effectively disposed of . . . otherwise.”

Brief for Children at 16-17 (emphasis in original) (citing Estate of Sauers, 32 A.3d 1241,

1249 (Pa. 2011) (excluding life insurance benefits as estate assets); Estate of Rood,

121 A.3d 1104, 1115 (Pa. Super. 2015) (excluding “payable on death” accounts as

probate assets)).11 Because revocable trusts typically, as in this case, provide for the



(…continued)
the $1.5 million ERISA plan to which she is entitled in any scenario) or $2,553,208.63
(the pretermitted spouse share). Under Wife’s view, which was adopted by the lower
courts, the elective share would remain the same, but the pretermitted share would
increase to $4,181,801.00, reflecting the addition of a one-half share of the revocable
inter vivos trust at issue to the estate used to calculate the pretermitted share, which by
virtue of being included in the pretermitted spousal share would not be subject to the
offset for the ERISA plan that applies in the context of a spousal election. See Brief for
Children at 49.
10
        See the Declaratory Judgments Act, Act of July 9, 1976, P.L. 586, No. 142, § 2
(codified as amended, 42 Pa.C.S. §§ 7531, et seq.).
11
  See generally Nathaniel W. Schwickerath, Note, Public Policy & the Probate Pariah:
Confusion in the Law of Will Substitutes, 48 DRAKE L. REV. 769, at 785-96 & n.104
(2000) (discussing payable-on-death accounts, transfer-on-death registries for stocks
and bonds, and life insurance, inter alia, as will substitutes, and citing In re Estate of
Stevenson, 648 A.2d 559, 562 (Pa. Super. 1994)); see also Kara Peischl Marcus,
Comment, Totten Trusts: Pragmatic Pre-Death Planning or Post-Mortem Plunder?,
69 TEMP. L. REV. 861 (1996) (identifying four main types of “will substitutes”: life
(continued…)

                                      [J-48-2017] - 6
disposition of the trust upon death of the settlor, they are by their nature materially the

same as a joint bank account that passes by operation of law to the surviving holder or

an account in the decedent’s name with a payable-on-death designation.              Children

contend that no Pennsylvania case law has treated any such account, or a revocable

trust, as part of the intestate estate for purposes of intestacy or pretermission. This,

they contend, is the essence of assets “disposed of . . . otherwise” as intended by

Subsection 2101(a). Wife opposed the petition, arguing primarily that, in calling for the

application of the same interpretive principles to trusts that apply to wills, Section 7710.2

of the Code established that inter vivos trusts, like other assets, must be considered

part of the intestate estate for purposes of calculating the pretermitted share.

       On September 12, 2014, the Orphans’ Court issued a Decree entering judgment

in Wife’s favor and a Memorandum Opinion in support thereof. The court began by

asserting that Subsection 2507(3) effectively provides for a “modification” of a will that

excludes a spouse who marries a decedent after execution of the will when the will

contains no indication that it was prepared in anticipation of the marriage. Orphans’

Court Opinion (“O.C.O.”) at 7. Pursuant to Subsection 2507(3), the court found, Wife

was entitled to the share of the probate estate that would have passed through intestacy

in the absence of a will.

       The Orphans’ Court then turned to Section 7710.2, which provides that “[t]he

rules of construction that apply in this Commonwealth to the provisions of testamentary

trusts also apply as appropriate to the provisions of inter vivos trusts.” 20 Pa.C.S.

(…continued)
insurance policies, pensions, revocable living trusts, and multiple-party or joint
accounts).



                                      [J-48-2017] - 7
§ 7710.2.   The court observed that the 2005 Joint State Government Committee

Comment to Section 7710.2 asserts that it “imports 20 Pa.C.S. §§ 2507, 2514,

and 2517 and other statutory and judicial rules of interpretation that apply to trusts

under wills,” i.e., testamentary trusts. Therefore, Section 7710.2 mandated application

to the Trust of the same presumption applicable to the will under Subsection 2507(3).

Accordingly, the estate comprising the pretermitted spousal share necessarily included

the Trust corpus.

       In so ruling, the Orphans’ Court relied upon various aspects of the commentary

appended to Section 7710.2. For example, the commentary to Section 7710.2 notes

the “functional equivalence between the revocable trust and a will,” such that “the rules

for interpreting the disposition of property at death should be the same whether the

individual has chosen a will or revocable trust.” 20 Pa.C.S. § 7710.2, Uniform Law Cmt.

(“ULC”). The comment continues: “Few legislatures have yet to extend these rules of

construction to revocable trusts. . . .” Id. Thus, rather than “attempt[ing] to prescribe the

exact rules to be applied to trusts,” the Code “adopts the philosophy of the [Restatement

(Third) of Trusts Section 25] that the rules applicable to trusts ought to be the same [as

those applied to wills], whatever those rules might be.” Id. The Orphans’ Court inferred

“that our General Assembly intended to place revocable inter vivos trusts on an equal

footing with testamentary instruments and afford pretermitted spouses with an

opportunity to claim an intestate share of said trusts.”        O.C.O. at 10.     The court

concluded that, by enacting Section 7710.2 with the ULC, the General Assembly,

“became one of the ‘few legislatures’ to extend the rules of construction to revocable




                                      [J-48-2017] - 8
inter vivos trusts, by importing [Subs]ection 2507(3)’s spousal protections for

pretermitted spouses.” Id. at 11.

       The Orphans’ Court further found that the General Assembly “implicit[ly]

accept[ed] . . . the concept that statutory policy as to pretermitted heirs[12] . . . should be

‘applied by analogy to the omitted [spouse] in the substitute for a will, or in the transfer

revocable by the donor at the time of the donor’s death.’”               Id. at 12 (quoting

RESTATEMENT (THIRD) OF TRUSTS § 25, Reporters Notes to cmt. d and e (Tentative Draft

No. 1, approved 1996)).       The Orphans’ Court evidently inferred the legislature’s

adoption of Section 25 of the Restatement from the ULC’s several references to it,

which included the observation that Section 7710.2 “is patterned after” Section 25(2) of

the Restatement.13 20 Pa.C.S. § 7710.2, ULC. Notably, the Orphans’ Court cited no

support for an explicit adoption of these or any other provisions of the Third

Restatement in any other source of Pennsylvania law, or in the operative statutory text

of any provision in the PEF Code.

       Notwithstanding the superficial technicality of this analysis, the thrust of it is

straightforward. Subsection 2507(3) reflects a legislative presumption as to the intent of


12
       Section 2507 also includes provisions governing other post-execution events
warranting presumptions of subsequent intent, including the treatment of spouses
named in a will who were divorced from decedents before death, provision for children
by birth or adoption, and excluding a slaying spouse from taking under a spousal
victim’s will. See 20 Pa.C.S. § 2507.
13
       “A trust that is not testamentary is not subject to the formal requirements of § 17
[‘Creation of Testamentary Trusts’] or to procedures for the administration of a
decedent’s estate; nevertheless, a trust is ordinarily subject to substantive restrictions
on testation and to rules of construction and other rules applicable to testamentary
dispositions, and in other respects the property of such a trust is ordinarily treated as
though it were owned by the settlor.” RESTATEMENT (THIRD) OF TRUSTS § 25(2).



                                       [J-48-2017] - 9
a testator who failed to account for certain events that post-dated execution of his will—

in this case, a post-execution marriage. The Orphans’ Court interpreted Section 7710.2

as directing courts to assume the same intent not only with regard to the intestate estate

incorporated by reference in Subsection 2507(3), but also as to revocable inter vivos

trusts. Thus, to the extent that Subsection 2507(3) requires the implicit modification of a

testamentary instrument in favor of, e.g., a spouse married by the testator after

executing the will, one also must infer such an intent with regard to the substance of a

revocable trust executed before the marriage, and modify the instrument accordingly.

       Upon review, the Superior Court largely adopted the Orphans’ Court’s reasoning.

It, too, recognized Subsection 2507(3) as a “rule of construction” subject to

Section 7710.2’s direction that “the rules of construction that apply . . . to the provisions

of testamentary trusts also apply as appropriate to the provisions of inter vivos trusts.”

See In re Trust Under Deed of Kulig, 131 A.3d 494 (Pa. Super. 2015) (hereinafter “Kulig

Trust”). Although the Superior Court at least suggested that its ruling was compelled by

the plain language of Sections 2507 and 7710.2, the court also explicitly relied upon the

2005 Joint State Government Commission Comment to Section 7710.2.                Indeed, in

addition to basing its conclusion “on [the ULC] and the plain unambiguous text of

Section 7710.2,” Kulig Trust, 131 A.3d at 499, the court also stated unequivocally that

“the orphans’ court was correct to refer to the comments to Section 7710.2 to discern

our Legislature’s intent.” Id.; see 1 Pa.C.S. § 1939.

       The court found the following Section 7710.2 commentary particularly convincing:

       The revocable trust is used primarily as a will substitute, with its key
       provision being the determination of the persons to receive the trust
       property upon the settlor’s death. Given this functional equivalence
       between the revocable trust and a will, the rules for interpreting the



                                      [J-48-2017] - 10
      disposition of property at death should be the same whether the individual
      has chosen a will or revocable trust as the individual’s primary estate
      planning instrument. Over the years, the legislatures of the States and the
      courts have developed a series of rules of construction reflecting the
      legislative or judicial understanding of how the average testator would
      wish to dispose of property in cases where the will is silent or insufficiently
      clear. . . .

                                          ****

      Rules of construction attribute intention to individual donors based on
      assumptions of common intention. . . . Rules of construction can also
      concern assumptions as to how a donor would have revised donative
      documents in light of certain events occurring after execution.

20 Pa.C.S. § 7710.2, ULC (emphasis added).

      The court concluded that, in enacting Section 7710.2, the General Assembly

“intended the rule of construction employed to ascertain a decedent’s intent in

connection to a pretermitted spouse be applied to inter vivos trusts.”         Kulig Trust,

131 A.3d at 499. The court rejected Children’s argument that 20 Pa.C.S. § 2203, which

allows for a spousal election that includes a one-third share of “[p]roperty conveyed by

the decedent during his lifetime to the extent that the decedent at the time of his death

had a power to revoke the conveyance or to consume, invade or dispose of the principal

for his own benefit,” 20 Pa.C.S. § 2203(a)(3), provides the only means by which a

pretermitted spouse may take against a revocable trust.         The court reasoned that

Section 2203 is not a rule of construction, but rather an independently prescribed

spousal right that exists regardless of the decedent’s presumed intention, and is

available to any surviving spouse, not just a pretermitted spouse. That is to say, even a

spouse named in the will might choose an elective share if it is of greater value than the

decedent’s specific bequest, whereas no spouse contemplated or provided for by a will,

no matter how meagerly, may recover under Section 2507, which applies only when



                                     [J-48-2017] - 11
there is no sign that the Decedent considered the surviving spouse. See 20 Pa.C.S.

§ 2507(3) (precluding application of that subsection if “it appears from the will that the

will was made in contemplation of marriage to the surviving spouse”).               Thus, the

Superior Court affirmed the Orphans’ Court’s determination that the Trust should be

incorporated into the estate for purposes of Wife’s share as a pretermitted spouse.

       Children filed a Petition for Allowance of Appeal. We granted review in order to

consider whether the Superior Court erred in construing Section 7710.2 by reference to

the commentary while deeming that provision unambiguous—and by extension whether

the Superior Court erred in ruling that Section 7710.2 compelled inclusion of the Trust in

the Estate subject to the pretermitted spousal share. In re: Trust Under Deed of Kulig,

158 A.3d 1234 (Pa. 2016) (per curiam).          Children assert that the Superior Court’s

interpretation   contradicts    prior   precedent   concerning    reliance   upon    statutory

commentary and leads to absurd results.

       We review this question of statutory interpretation de novo, and the scope of our

review is plenary. Trust Under Agreement of Taylor, 164 A.3d 1147, 1153 (Pa. 2017)

(hereinafter “Taylor Trust”).

       The purpose of statutory interpretation is to ascertain the General
       Assembly’s intent and to give it effect. 1 Pa.C.S. § 1921(a). In discerning
       that intent, courts first look to the language of the statute itself. If the
       language of the statute clearly and unambiguously sets forth the
       legislative intent, it is the duty of the court to apply that intent and not look
       beyond the statutory language to ascertain its meaning. See 1 Pa.C.S.
       § 1921(b) . . . . Courts may apply the rules of statutory construction only
       when the statutory language is not explicit or is ambiguous. 1 Pa.C.S.
       § 1921(c).

                                             ****

       We must read all sections of a statute “together and in conjunction with
       each other,” construing them “with reference to the entire statute.”
       1 Pa.C.S. § 1922(2). When construing one section of a statute, courts


                                        [J-48-2017] - 12
       must read that section not by itself, but with reference to, and in light of,
       the other sections.

                                             ****

       Parts of a statute that are in pari materia, i.e., statutory sections that relate
       to the same persons or things or the same class of persons and things,
       are to be construed together, if possible, as one statute. 1 Pa.C.S.
       § 1932. If they can be made to stand together[,] effect should be given to
       both as far as possible. In ascertaining legislative intent, statutory
       language is to be interpreted in context, with every statutory section read
       together and in conjunction with the remaining statutory language, and
       construed with reference to the entire statute as a whole. We must
       presume that in drafting the statute, the General Assembly intended the
       entire statute, including all of its provisions, to be effective. 1 Pa.C.S.
       § 1922. Importantly, this presumption requires that statutory sections are
       not to be construed in such a way that one section operates to nullify,
       exclude or cancel another, unless the statute expressly says so.

Id. at *6-7 (citations and internal quotation marks omitted).

       Central to the arguments of the parties is the well-settled principle that, when

official comments to statutes were before the legislature at the time of enactment and

are appended to the statutory text, we may treat them as evidence of legislative intent.

1 Pa.C.S. § 1939; see Bricklayers of W. Pa. Combined Funds, Inc. v. Scott’s Dev. Co.,

90 A.3d 682, 693 n.11 (Pa. 2014); see also In re Martin Estate, 74 A.2d 120, 122

(Pa. 1950). However, when the commentary conflicts with the text of the statute, the

text must prevail. 1 Pa.C.S. § 1939; see Taylor Trust, 164 A.3d at 1159-60.

       We first must address whether, when a statute is clear and unambiguous, it is

inappropriate to consider the commentary to the rule, as the Superior Court did in this

case. The parties provide limited focused argument on this point, but the underlying

principles are straightforward.

       Section 1939 provides in full:

       The comments or report of the commission, committee, association or
       other entity which drafted a statute may be consulted in the construction or


                                        [J-48-2017] - 13
       application of the original provisions of the statute if such comments or
       report were published or otherwise generally available prior to the
       consideration of the statute by the General Assembly, but the text of the
       statute shall control in the event of conflict between its text and such
       comments or report.

1 Pa.C.S. § 1939 (emphasis added).       Thus, on its face, Section 1939 contains no

explicit caveat regarding the principle’s application when the statutory language is

unambiguous. However, as a matter of logic and by necessary implication, the answer

must be that Section 1939 is relevant only when the statute is unclear.

       As set forth in Taylor Trust and Martin Estate, we may not rely upon our various

tools of statutory construction when the text of the statute, itself, is plain. In Taylor

Trust, we acknowledged that Section 1939 contains no express limitation on its

application to instances of ambiguity. We emphasized nonetheless that, “if the relevant

statutory language is free of ambiguity, resort to [S]ection 1939 would be unnecessary.”

164 A.3d at 1160 n.6. When a statute is unambiguous, the commentary can serve only

to confirm the statute’s import, rendering resort to the commentary redundant, or to

contradict the statute’s plain meaning, which is impermissible. Thus, when a court

identifies a statute as unambiguous, any reference it makes to the commentary is

gratuitous.

       Turning to the effect of Section 7710.2 upon the law protecting pretermitted

spouses, we have the benefit of thorough, erudite briefs from both parties.        They

examine the common law, the long evolution of the PEF Code, the introduction of

uniform codes into Pennsylvania’s statutory law, and the ramifications of the General

Assembly’s 2006 addition of Section 7710.2 to the Uniform Trust Code. While these

analyses are illuminating, they prove too much, because the parties concur on a point

that significantly simplifies the case. Specifically, the parties agree—correctly in our


                                    [J-48-2017] - 14
view—that, at least until 2006, Sections 2203 and 2507 operated independently, such

that Section 2507’s pretermitted share applied only to the intestate estate commonly

understood as excluding any property “not effectively disposed of by will or otherwise.”

See 20 Pa.C.S. § 2101(a).

      Hence, inter vivos trusts, which are among assets “disposed of . . . otherwise,”

lay outside the reach of the intestate estate at least until the enactment of

Section 7710.2.   Before 2006, the only way a surviving spouse, pretermitted or

otherwise, could reach inter vivos trusts or other property “disposed of . . . otherwise”

was by choosing to take the statutory elective share instead of the pretermitted spousal

share. See Brief for Wife at 28-29 (“The option to choose between taking an elective

share or an intestate share is precisely what the legislature intended when it first

codified Section 2507(3) in 1956 (though at that time the option to take an intestate

share did not extend to an inter vivos trust). In 2006, the legislature simply extended

that option to an after-married spouse from a testamentary trust under will to an inter

vivos trust as well.”) (emphasis added); Superior Court Brief for Wife at 17-18 (same);

Brief for Children at 10 (“The Orphans’ Court, the Superior Court and [Wife] agree that

the rulings in this case applying Section 2507(3) to an inter vivos trust constitute a

change in the statutory structure for decedents’ spouses that has been in place for

nearly 70 years.”); see also O.C.O. at 10 (“In light of Section 7710.2 and the comments

to this section, we perceive that our General Assembly intended to place revocable inter

vivos trusts on an equal footing with testamentary instruments and afford pretermitted

spouses with an opportunity to claim an intestate share of said trusts.”); 20 Pa.C.S.

§ 2507, Jt. State Gov’t Comm. Cmt.—1956 (noting that the 1917 Act’s pretermitted



                                    [J-48-2017] - 15
spouse and children provision is divided into separate parts in furtherance of clarity, and

contrasting “[t]he Model Probate Code[, which] makes no provision for the after-married

spouse because it is considered that his right to take [an elective share] against the will

is a full protection. Pennsylvania places the after-married spouse in the more gracious

position of receiving a full intestate share . . . without requiring that there be an election

to take against the will.”); cf. id. Jt. State Gov’t Comm. Cmt.—1992 (“The spouse’s right

of election against the will is not affected [by amendments to Subsections 2507(2) and

(3)] and would be the same regardless of whether the will was executed before or after

the marriage.”).14

       The sole point of disagreement, then, concerns whether the General Assembly’s

enactment of Section 7710.2 was intended to change what long had been the status

quo by extending the scope of a Subsection 2507(3) estate, defined by reference to an

intestate estate, to encompass inter vivos trusts—this, despite the fact that such a trust

is addressed textually only in Subsection 2203(a)(3). In addressing whether a given

enactment changes pre-existing law, we proceed cautiously.             “Statutes are never

presumed to make any innovation in the rules and principles of the common law or prior

existing law beyond what is expressly declared in their provisions.”         Rahn v. Hess,

106 A.2d 461, 464 (Pa. 1954); accord Everhart v. PMA Ins. Grp., 938 A.2d 301, 307



14
       See also Roberta Rosenthal Kwall, Anthony J. Aiello, The Superwill Debate:
Opening the Pandora’s Box?, 62 TEMP. L. REV. 277, 297 (1989) (noting that historically
“courts treating the claims of pretermitted heirs have not been particularly willing to void
inter vivos transfers of assets in order to increase the pretermitted heir’s intestate
share”); id. at 300 (noting that pretermitted heirs, i.e., non-spouses, do not have the
same protection against disinheritance by inter vivos transfers that spouses do through
the spousal election).



                                      [J-48-2017] - 16
(Pa. 2007); Carrozza v. Greenbaum, 916 A.2d 553, 565-66 (Pa. 2007); Commonwealth

v. Miller, 364 A.2d 886, 887 (Pa. 1976).

      As a threshold matter, we disagree with the Superior Court to the extent that it

found that the statutory provisions here at issue are unambiguous when read in their full

context. Whether a statute is ambiguous cannot be determined in a vacuum.

      A statute is ambiguous when there are at least two reasonable
      interpretations of the text. In construing and giving effect to the text, “we
      should not interpret statutory words in isolation, but must read them with
      reference to the context in which they appear.” Roethlein v. Portnoff Law
      Assoc., 81 A.3d 816, 822 (Pa. 2013) (citing Mishoe v. Erie Ins. Co.,
      824 A.2d 1153, 1155 (Pa. 2003)); accord Commonwealth v. Office of
      Open Records, 103 A.3d 1276, 1285 (Pa. 2014) (party’s argument that
      statutory language is ambiguous “depends upon improperly viewing it in
      isolation;” when language is properly read together and in conjunction with
      rest of statute, legislative intent is plain). The United States Supreme
      Court also takes a contextual approach in assessing statutes and in
      determining predicate ambiguity. See generally King v. Burwell, 135 S.Ct.
      2480, 2489 (U.S. 2015) (“If the statutory language is plain, we must
      enforce it according to its terms. But oftentimes the meaning—or
      ambiguity—of certain words or phrases may only become evident when
      placed in context. So when deciding whether the language is plain, we
      must read the words in their context and with a view to their place in the
      overall statutory scheme.” (internal quotation marks and citations
      omitted)); Yates v. United States, 135 S.Ct. 1074, 1081-82 (U.S. 2015)
      (“Whether a statutory term is unambiguous, however, does not turn solely
      on dictionary definitions of its component words. Rather, ‘[t]he plainness
      or ambiguity of statutory language is determined [not only] by reference to
      the language itself, [but as well by] the specific context in which that
      language is used, and the broader context of the statute as a whole.’
      Ordinarily, a word’s usage accords with its dictionary definition. In law as
      in life, however, the same words, placed in different contexts, sometimes
      mean different things.” (internal citations omitted)).

A.S. v. Pa. State Police, 143 A.3d 896, 905-906 (Pa. 2016) (some citations omitted,

others modified).

      It is materially undisputed that Subsection 2507(3) is a rule of construction that

imputes a will modification based upon the presumed intent of the testator, absent

evidence to the contrary, not to disinherit a spouse or child whose arrival post-dated the


                                    [J-48-2017] - 17
will’s execution.   One might reasonably read Section 7710.2 as introducing the

rebuttable presumption established in Section 2507 into the context of inter vivos trusts.

However, viewed in its full context, including Section 2203, which long has been

recognized as providing protections for omitted spouses that are distinct from those

provided for pretermitted spouses and which reach certain inter vivos transfers, it also is

reasonable to conclude that the legislature omitted to mention inter vivos trusts in

Subsection 2507(3) and the provisions incorporated therein for a reason, given that it

specifically addresses them in Section 2203. Thus, there are competing, reasonable

readings of the content and intended effect of Section 7710.2. Accordingly, we must

rely upon the array of tools that we use to construe an ambiguous statute, including the

commentary to Section 7710.2 pursuant to 1 Pa.C.S. § 1939.

      Recognizing that the PEF Code is an elaborate machine with many moving parts,

we begin by addressing whether Sections 2203 and 2507 must be read in pari materia.

Children argue that each of those provisions reflects the legislature’s intent to protect

surviving spouses from disinheritance and hence must be harmonized. The Superior

Court disagreed:

      In contrast to [Subs]ection 2507(3), the Section 2203 spousal election
      provision is not a rule of construction. The former is a construction applied
      in the absence of contrary intent to provide for a surviving spouse based
      on the presumption that a decedent did not intend to omit the surviving
      spouse from his or her testamentary decisions. The latter is a right of a
      surviving spouse available notwithstanding any contrary intent of the
      decedent to protect against disinheritance.           In recognition of the
      “functional equivalence” between inter vivos trusts and testamentary
      dispositions, the [l]egislature in adopting Section 7710.2 merely sought to
      impose consistency on the construction of such instruments. Accordingly,
      there is little reason to treat a decedent’s presumed intent differently when
      considering his will or his inter vivos trust. The fact that surviving spouses
      retain other rights independent of that intent is irrelevant. Therefore, it is




                                     [J-48-2017] - 18
       unnecessary to read Section 7710.2 in pari materia with Section 2203,
       because they relate to different concerns.

Kulig Trust, 131 A.3d at 500. In effect, the court read Sections 2507 and 7710.2 in the

abstract, finding them concerned only with matters of will interpretation independent of

the import or practical effect of their provisions, while Section 2203 serves an entirely

separate function simply because its remedial spousal protections are predicated on

fundamentally equitable concerns without regard to the decedent’s intent. We find that

the Superior Court’s approach to distinguishing the intent and effect of Sections 2203

and 2507 is cramped, lacking both formal and practical support.

       Both sections reflect modern embodiments of centuries-old protections designed

to ensure that surviving spouses are not left destitute by their departed spouses by

design or neglect. See Schwartz’ Estate, 295 A.2d at 602 (“The obvious philosophy of

[the spousal election provision in the Estates Act of 1947] . . . is to prevent a husband

from indirectly disinheriting his wife through an inter vivos transfer while retaining control

over the use and enjoyment of the property during his lifetime.”); In re Huested’s Estate,

169 A.2d 57, 61 (Pa. 1961) (“The mischief to be remedied and the reason for the [1947

revision] are clear.    Wives were being very unfairly deprived of a share in their

husband’s personal property by a transparent trust device which permitted a husband to

retain control of his property, and at the same time legally deprive his wife of her just

marital rights therein.”); Pengelly’s Estate, 97 A.2d at 849 (same); Appeal of Fid. Ins.,

Tr. & Safe-Deposit Co., 15 A. 484, 486 (Pa. 1888) (identifying predecessor provision to

modern pretermitted spousal share as intended to “provide against the improvidence of

husbands who should neglect to alter their wills in accordance with the changed

circumstances caused by subsequent marriage”); In re Estate of Long, 600 A.2d 619,



                                      [J-48-2017] - 19
621 (Pa. Super. 1992) (“The most obvious purpose behind [Subs]ection 2507(3) is to

protect a surviving spouse from the negligence of the decedent in failing to update his

will after marriage. The statute makes a presumption that had the decedent thought

about it, or had a chance, he would have provided for his current spouse.”). Albeit by

different means, Sections 2203 and 2507 serve to protect surviving spouses from

disinheritance and destitution when the decedent has made no provision or insufficient

accommodation under the terms of his will or by the arrangement of his financial affairs.

Given this substantive complementarity of these provisions, they must be interpreted in

pari materia, both with respect to each other and against Section 7710.2, given the

lower courts’ and Wife’s broad reading of the latter provision in effect to modify the

previously-understood import of one or both of the former provisions.

      In interpreting these statutes, we also must consider “the object to be attained”

by the statute; “the former law, if any, including other statutes upon the same or similar

subjects”; and “the consequences of a particular interpretation.” 1 Pa.C.S. § 1921. In

doing so, we presume that the General Assembly does not intend an absurd or

unreasonable result and that the legislature intends that all provisions have effect.

1 Pa.C.S. § 1922.

      We begin with what is undisputed: Nothing in the text of Section 7710.2 or the

commentary thereto expresses any specific legislative intent to change the pre-2006

framework for providing for pretermitted spouses and spouses otherwise deprived of the

legislatively-determined minimum share of the deceased spouse’s assets reflected in

Section 2203’s formula.    Notably, the commentary to another Uniform Trust Code

section clearly indicates the legislature’s intention to disturb prior law on other topics.




                                     [J-48-2017] - 20
See 20 Pa.C.S. § 7752 (providing in the 2005 Joint State Government Committee

Comment that “subsection (a) reverses prior Pennsylvania law and presumes that a

trust created after the effective date of this chapter is revocable unless the trust

instrument provides that it shall not be,” in direct contradiction of prior law recognized in

Biggins v. Shore, 565 A.2d 737, 747-48 (Pa. 1989)).           Nor is this uncommon; the

legislature knows well how to signal its intention to change prior law.          See Lower

Makefield Twp. v. Lands of Chester Dalgewicz, 67 A.3d 772, 776 (Pa. 2013) (finding

intent in Joint State Government Commission Comments to an Eminent Domain Code

provision to “change existing law” in a way that abrogated prior precedent, and

concluding that further reliance upon that precedent would be misplaced). Yet, no such

indication appears on the face of, or in the commentary to, Section 7710.2.

       It also is noteworthy that the language employed by Section 7710.2 is consistent

with prior precedent, suggesting a codification, rather than a modification, of long-

standing interpretive law. In Matter of Tracy, 346 A.2d 750 (Pa. 1975), this Court held

that “[t]he principles applicable to the construction of trust instruments are essentially

the same as those used in the construction of wills.” Id. at 752; cf. 20 Pa.C.S. § 7710.2

(“The rules of construction that apply in this Commonwealth to the provisions of

testamentary trusts also apply as appropriate to the provisions of inter vivos trusts.”).

Wife somewhat confusingly contends that Tracy supports her own argument in

establishing that wills and trusts should be interpreted utilizing the same principles such

that   Section 7710.2,   indeed,    codified   that   principle,   which   contradicts   her

acknowledgment that, before the enactment of Section 7710.2, she would have had no

claim to a pretermitted spousal share of the Trust.           The text of Section 7710.2




                                      [J-48-2017] - 21
specifically speaks in terms of interpreting the “provisions” of wills and trusts, suggesting

that, as in Tracy, it intends only that interpretive principles that apply to aid courts in

inferring testamentary intent from testamentary language that is less than clear should

also be employed in aiding courts in discerning a settlor’s intent in establishing a trust.

       That being said, the commentary to Section 7710.2 complicates this reference to

“provisions” in drawing a distinction between “constructional preferences” and “rules of

construction.” The former, the commentary suggests, are “general in nature,” tools for

resolving ambiguities of intention, while the latter “are specific in nature, providing

guidance for resolving specific situations or construing specific terms.           Unlike a

constructional preference, a rule of construction, when applicable, can lead to only one

result.” 20 Pa.C.S. § 7710.2, ULC (citing RESTATEMENT (THIRD) OF PROPERTY: DONATIVE

TRANSFERS § 11.3 & cmt. b (Tentative Draft No. 1, approved 1996) (proposing a

distinction between constructional preferences and rules of construction)).

       Nonetheless, in all of this, the closest thing Children can identify to an affirmative

indication of legislative intent substantially to change the undisputed pre-2006 status

quo is the commentary’s general acknowledgment that revocable trusts commonly are

used as an alternative to probate. Courts and legislatures long have recognized that

trusts may be used in this fashion. Indeed, we addressed the phenomenon as long ago

as 1887.    See Dickerson’s Appeal, 8 A. 64 (Pa. 1887) (denying widow access by

election to revocable inter vivos trusts as to which decedent exercised a power of

revocation); see also Beirne v. Continental-Equitable Tr. Co., 161 A. 721 (Pa. 1932)

(same under circumstances where decedent utilized a revocable inter vivos trust to

disinherit wife). In 1947, moreover, the General Assembly amended Section 11 of the




                                      [J-48-2017] - 22
Estates Act, thereafter entitling a spouse to elect against assets conveyed inter vivos by

the decedent when he “retain[ed] a power of appointment by will, or a power of

revocation or consumption over the principal thereof.”           In commentary to the

amendment, the legislature noted that, before this amendment, “Pennsylvania ha[d]

given little opportunity to the surviving spouse to share when legal title ha[d] passed

from the decedent prior to death,” and added that “it was stated correctly that ‘It is only

the stupid husband who, against his wishes, would be forced to allow his wife to share

in his personalty.’” Act of April 24, 1947, P.L. 100, § 11, Cmt., codified at 20 P.S.

§ 301.11 (repealed) (quoting Comment, 5 U. PITT. L. REV. 78, 87 (1939)). Finally, for

evidence that the General Assembly long has been aware of such maneuvers, one

need look no farther than Section 2203 itself.          With its lengthy enumeration of

categories of non-probate assets subject to the spousal election,15 Section 2203 long



15
     Section 2203 entitles a spouse to claim against “[p]roperty passing from the
decedent by will or intestacy” as well as the following assets:

       (2) Income or use for the remaining life of the spouse of property
       conveyed by the decedent during the marriage to the extent that the
       decedent at the time of his death had the use of the property or an interest
       in or power to withdraw the income thereof.

       (3) Property conveyed by the decedent during his lifetime to the extent
       that the decedent at the time of his death had a power to revoke the
       conveyance or to consume, invade or dispose of the principal for his own
       benefit.

       (4) Property conveyed by the decedent during the marriage to himself and
       another or others with right of survivorship to the extent of any interest in
       the property that the decedent had the power at the time of his death
       unilaterally to convey absolutely or in fee.

       (5) Survivorship rights conveyed to a beneficiary of an annuity contract to
       the extent it was purchased by the decedent during the marriage and the
(continued…)

                                     [J-48-2017] - 23
has been understood as a hedge against attempts to park assets outside the probate

context in an effort to disinherit or shortchange a spouse.        See Schwartz’ Estate;

Pengelly’s Estate, supra.     Any argument that depends upon the premise that the

General Assembly failed until 2006 to consider how best to care for surviving spouses

subject to attempts by their decedent spouses to disinherit them with financial chicanery

pales before this legacy of judicial decisions and legislative enactments endeavoring to

deal equitably with precisely such situations. In short, we hardly could ask for more

evidence that the General Assembly long has understood the import and effect of

Sections 2203 and 2507, and has remained unperturbed by it. In light of this ineluctable

inference, the fact that the legislature declined expressly to identify the effect that Wife

imputes to Section 7710.2 provides powerful evidence that the General Assembly did

not intend it.

       The broader consequences and questions implicated by Wife’s approach,

consequences the lower courts neglected to consider, further chip away at the lower


(…continued)
     decedent was receiving annuity payments therefrom at the time of his
     death.

       (6) Property conveyed by the decedent during the marriage and within one
       year of his death to the extent that the aggregate amount so conveyed to
       each done exceeds $3,000, valued at the time of conveyance.

       In construing this subsection, a power in the decedent to withdraw income
       or principal, or a power in any person whose interest is not adverse to the
       decedent to distribute to or use for the benefit of the decedent any income
       or principal, shall be deemed to be a power in the decedent to withdraw so
       much of the income or principal as is subject to such power, even though
       such income or principal may be distributed only for support or other
       particular purpose or only in limited periodic amounts.

20 Pa.C.S. § 2203(a).



                                     [J-48-2017] - 24
courts’ rulings. Because the lower courts’ and Wife’s interpretation of Section 7710.2

relies solely upon the importation of Section 2507’s rule of construction into a court’s

reading of an inter vivos trust the share due a pretermitted spouse, it necessarily

excludes pretermitted spousal share access to the other categories of assets delineated

by Section 2203. Thus, while a pretermitted spouse would be entitled to include an inter

vivos trust in the pretermitted spousal share, she could not do so with property

conveyed by the decedent to others with a right of survivorship, such as payable-on-

death or transferable-on-death accounts, annuities, and so on. Thus, Wife’s account

requires us to infer the addition of one financial device a decedent might have employed

to isolate assets from his spouse while excluding numerous other devices that might be

employed to the same end.16 In short, if a Decedent aimed to force a spouse into

selecting a one-third elective share instead of a one-half pretermitted spousal share, he

need only place his assets in any of several non-trust assets that remain available to an

omitted spouse only through the one-third elective share. This is an unreasonable, if

not absurd, result to the extent that Wife’s argument depends upon us finding in

Section 7710.2 evidence of legislative intent to increase a pretermitted spouse’s access

to decedent’s will substitutes generally.

       Nor does this exhaust the problematic implications of the Superior Court’s and

Wife’s account.     Notably, the ULC states that Section 7710.2 “is patterned after

Restatement (Third) of Trusts Section 25(2) and comment e (Tentative Draft No. 1,

16
       See Marcus, supra n.11, at 864-65 (identifying four main types of “will
substitutes”: life insurance policies, pensions, revocable living trusts, and multiple-party
or joint accounts, all of which are substantially recognized as subject to the elective
share under Section 2203, and only one of which would be imported into the
pretermitted spousal share under the lower courts’ account of Section 7710.2).



                                     [J-48-2017] - 25
approved 1996), although this section, unlike the Restatement, also applies to

irrevocable trusts.” 20 Pa.C.S. § 7710.2, ULC (emphasis added). Thus, taking the

commentary at face value, as the lower courts did in every other regard, their reasoning

would appear also to apply to irrevocable trusts, including charitable ones, subjecting

the corpora of such trusts to the pretermitted spousal share. The consequences of such

a ruling upon, e.g., charitable trusts and trusts designated for the care of disabled

dependents need not be detailed here as they are self-evident.          In effect, Wife’s

argument simultaneously is underinclusive, in leaving readily-available avenues for a

testator to inflict the harm Wife would have us find that Section 7710.2 sought sub

silentio to prevent, and overinclusive in threatening heretofore sacrosanct irrevocable

inter vivos trusts.17

       If we understand correctly, Wife would take considerably more through

pretermission than she would through election if her view were to prevail. See supra

n.9. Implicit in Wife’s view is that to deny her these assets is fundamentally unfair and

contrary to the General Assembly’s intent in enacting Section 7710.2. But Wife does

not dispute that she would have had no such pretermitted spousal claim to the inter


17
       Children argue that this potential consequence of the lower court’s decisions
would confound the General Assembly’s prior intent to preclude precisely this result. In
In re Estate of Behan, 160 A.2d 209 (Pa. 1960), this Court held that the spouse may
elect against an irrevocable charitable trust based solely upon the decedent settlor’s
retention of a testamentary power of appointment of the trust to a charitable trust or
foundation. In 1978, in enacting Chapter 22 of the PEF Code as presently worded, the
General Assembly effectively abrogated Behan’s Estate by allowing election only
against inter vivos trusts as to which the decedent had retained the lifetime power to
revoke or to consume or dispose of the principal for his own benefit. Children further
note that this would be in derogation of our canon of construction directing in case of
ambiguity that we presume “[t]hat the General Assembly intends to favor the public
interest as against any private interest.” See Brief for Children at 47-48.



                                    [J-48-2017] - 26
vivos trust under the pre-2006 law, which prevailed in materially the same form for sixty

years and was implicitly reaffirmed each time the Legislature revisited the PEF Code

without modifying this aspect of the Code’s operation. Nor does she account for the

methods that a decedent might apply to effectuate the same end that are unaffected by

her proposed reading of Section 7710.2.

       The law is clear that the General Assembly “has the power to enact all manner of

legislation with respect to wills and trusts subject, of course, to the rights and limitations

ordained in the Constitution of the United States and the Constitution of Pennsylvania,”

neither of which are implicated in this case. In re Scott, 211 A.2d 429, 431 (Pa. 1965).

We read the interplay of Sections 2203 and 2507 as reflecting a two-tiered system to

protect any spouse from being entirely or substantially excluded from receiving the

benefit of her deceased spouse’s assets.                 In the innocuous circumstance,

pretermission, in which there is no sign that the decedent intended to exclude the

spouse whom he married after executing the operative will, our long-standing common

law and codifying statutory law direct that we impute to the decedent an unmemorialized

intent to include that spouse. Our legislature has determined that the contours of that

presumed intent should be those embodied in the law governing intestacy.

       Conversely, where a decedent has, during his lifetime, shifted substantial assets

outside the reach of probate, such that one half of the would-be intestate estate that

remains has less value than one third of the assets comprising the alternative elective

share (including the probate estate, itself, it bears noting18), nothing about the governing



18
       Given the range of assets subject to election that are excluded from the
pretermitted spousal share, there will be circumstances not involving inter vivos trusts
(continued…)

                                      [J-48-2017] - 27
statute suggests a parallel assumption. Indeed, Section 2203 effectively starts from the

premise that the decedent intended to disinherit his spouse, or at least deliberately

secreted assets outside probate indifferently to his spouse’s interests.     Thus, Section

2203 exclusively embodies a policy determination that a surviving spouse should enjoy

no less than one third of the enumerated assets, defined in a way that captures all or

most of the decedent’s assets more effectively than does the pretermitted spousal

share. That this reflects a legislatively-defined minimum share for the spouse is evident

in the fact that, unlike the pretermitted spousal share, the elective share is subject to

offsets for assets already received by the spouse, which serve to ensure that the

electing spouse receives precisely that legislatively-defined minimum share and nothing

more.

        Regardless of the advisability of this approach, reading the PEF Code as a whole

in this fashion provides a plausible explanation for the fact that the shares differ in some

particulars—an explanation that recognizes the preservation of the same remedial ends.

Against this backdrop, we cannot reasonably infer from the General Assembly’s

enactment of Section 7710.2 that the provision was intended to substantially revise this

long-standing distributive scheme absent clear indications to that effect.          It is a

necessary corollary of judicial reluctance to intrude upon legislative prerogatives that we

will find legislative intent to effectuate a substantial change to time-honored legal

principles only when it is expressed clearly and unmistakably or, at least, follows by


(…continued)
whereunder the elective share is more lucrative than the pretermitted spousal share,
and this would be true even if we affirmed the Superior Court’s decision, given the many
other non-probate assets subject to election.



                                     [J-48-2017] - 28
necessary implication from the statutory text. Neither Wife nor the lower courts have

satisfied that stringent standard.

       Accordingly, we reverse the Superior Court’s order affirming the Orphans’ Court’s

decree declaring that the Trust should be considered to be part of the pretermitted

spousal share under the circumstances presented, and we remand for proceedings

consistent with this Opinion.

       Justices Todd and Dougherty join the opinion.

       Chief Justice Saylor files a dissenting opinion in which Justice Baer joins.

       Justices Donohue and Mundy did not participate in the consideration or decision

of this case.




                                     [J-48-2017] - 29